Case 8:20-cr-00077-CEH-TGW Document 28 Filed 04/24/20 Page 1 of 2 PageID 106



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                               CASE NO: 8:20-cr-77-T-36TGW

JOSE ISMAEL IRIZARRY and
NATHALIA GOMEZ-IRIZARRY
                                         /

                                        ORDER

       This cause is before the Court following a status conference held on April 21, 2020.

At the hearing, defense counsel moved for a continuance of trial until the August 2020

trial term. The Government had no objection.

       Accordingly, the oral motion is GRANTED. This case is continued until the August

2020 trial term, commencing AUGUST 3, 2020. After considering all the factors, including

those set forth in 18 U.S.C. § 3161(h)(7)(B), and for the reasons stated on the record at

the status conference, the Court finds that the ends of justice served by granting such a

continuance outweigh the best interest of the public and the defendant(s) in a speedy

trial. The Court, therefore, determines that the time from today until the end of the August

2020 trial term shall be "excludable time" pursuant to 18 U.S.C. § 3161(h).

       Another status conference is scheduled for July 21, 2020 at 9:30 a.m. before the

undersigned.

       DONE AND ORDERED in Tampa, Florida on April 24, 2020.
Case 8:20-cr-00077-CEH-TGW Document 28 Filed 04/24/20 Page 2 of 2 PageID 107



Copies:
Counsel for Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services




                                     2
